EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to correct obvious minor informalities and place the application in condition for allowance as follows: 

Claim 14, the extraneous language “the first row of the first plurality of hooks and the second row of the first plurality of hooks” bridging lines 7 and 8 included as an obvious oversight has been deleted.  Additionally, the comma in line 7 has been deleted for added clarity.

Claim 20 (non-elected without traverse) has been canceled to place the application in condition for allowance.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.










/STEPHEN T GORDON/Primary Examiner, Art Unit 3612